DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific cell penetrating peptide as palmitoyl-GG-RKKRRQRRR (SEQ ID NO: 28); Species B (i.e., a single and specific hydrophobic domain as palmitoyl); Species C (i.e., a single and specific carbohydrate as palmitic acid); Species D (i.e., a single and specific alkyl chain as CH3(CH2)13 from palmitoyl); and Species E (i.e., a single and specific biologically active molecule as a steroid) in the reply filed on February 21, 2019, is acknowledged. 
Please note that although, Applicant’s elect palmitic acid as a single and specific carbohydrate, as discussed in the “Claim Interpretation” section below, palmitic acid is not a carbohydrate, but rather is a fatty acid.  As such, claim 3 is considered as being elected. 
Additionally, please note that the elected cell penetrating peptide has been canceled by Applicants.  As such, in light of Applicants’ amendments, examination is extended to where the cell penetrating peptide is SEQ ID NO: 17.  As such, instant claim 7 is rejoined. 

Status of Claims
Claims 1-20 were originally filed on December 13, 2017. 

Claims 1-8, 10-14, and 16-20 are currently pending and claims 1-4 and 10 are under consideration as claims 5-8, 11-20, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2019.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 14/963,155, filed on December 8, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/088,813 filed December 8, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 regarding the cell penetrating peptide (CPP) as closed-ended requiring the 100% identity to SEQ ID NO: 17 and the same length.  As such, the scope of claim 1 regarding the CPP is analogous to “consisting of SEQ ID NO: 1” above given that “is” is construed as analogous to consisting of.  However, it is noted that the carrier molecule utilizes the transitional phrase, “comprising”, and thus, although the CPP itself cannot have any N- and/or C-

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the composition requires at least two components: (a) a carrier molecule and (b) a biologically active molecule.  The carrier molecule requires at least two components: (a)(1) a cell penetrating peptide wherein the CPP is SEQ ID NO: 17, and (a)(2) a hydrophobic domain.  The biologically active molecule is defined in the specification as a molecule that chemically interacts with the biological tissue and/or cells to produce a desired biological effect (See present specification, paragraph [0035]).  As such, the claimed biologically active molecule is not particularly limiting and encompasses a wide-range of molecules including proteins, peptides, chemical compounds, nucleotides, etc.  
Furthermore, the scope of claim 1 requires that the carrier molecule is non-covalently associated with the biologically active molecule in one of a micelle or a liposome.  However, the specification does not define what is encompassed by a non-covalent association.  Pursuant to MPEP 2111.01, “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  As such, non-covalent interactions enable one large molecule to bind specifically but transiently to another (See Lodish H, Berk A, Zipursky SL, et al. Molecular Cell Biology. 4th edition. New York: W. H. Freeman; 2000. Section 2.2, Noncovalent Bonds. Available from: https://www.ncbi.nlm.nih.gov/books/NBK21726/, 9 pages at pg. 1, 1st paragraph).  Lodish et al. further discloses that there are four main types of noncovalent bonds in biological systems: hydrogen bonds, ionic bonds, van der Waals interactions, and hydrophobic bonds (See Lodish article, pg. 9, 2nd bullet point).  Therefore, the claimed non-covalent association between the carrier molecule and the biologically active molecule encompasses any type of non-covalent interaction.  Moreover, it is noted that how the carrier molecule and biologically active molecule are associated is not limited; meaning that the carrier molecule can be non-covalently associated to the biologically active molecule by being part of the micelle or liposome or directly non-

Response to Arguments
Applicant’s arguments, see Response, filed 8/25/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4, 10, and 21 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Dake et al. U.S. Publication No. 2016/0051646 A1 published February 25, 2016 (effective filing date of March 3, 2005), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), and McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19) has been withdrawn. 

New Objections
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 recites, “palmitoylglyp-KKRPKPG (SEQ ID NO: 5)” and “pis”.  It is respectfully requested that claim 7 recites, “palmitoyl-glyp-.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, with respect to a composition comprising (a) a carrier molecule comprising a cell penetrating peptide (CPP) and (b) a biologically active molecule wherein the carrier is non-covalently associated with the biologically active molecule in one of a micelle and a liposome wherein the CPP is SEQ ID NO: 17:
	O’Mahony et al. teaches a novel membrane translocating peptide sequence (MTLP)-active agent complex (See O’Mahony specification, col. 2, last paragraph; col. 5, last paragraph to col. 6, 1st paragraph).  The MTLP enhances movement of the active agent into a cell into and out of an intracellular compartment, and across a cell layer in an animal (See O’Mahony specification, col. 2, last paragraph to col. 3, 1st paragraph; col. 5, last paragraph to col. 6, 1st paragraph; col. 13, 3rd paragraph).  The MTLP-active agent complex include noncovalent coupling of a MTLP and an active agent (See O’Mahony specification, col. 3, 3rd paragraph; col. 6, 7th paragraph; col. 13, 4th paragraph).  The MTLP-active particle complex includes incorporating an active agent into a particle such as a liposome (See O’Mahony nd paragraph).  MTLPs include, but are not limited to, those depicted in Table 1 (See O’Mahony specification, col. 7, last paragraph to col. 8, 1st paragraph; Table 1).  Moreover, O’Mahony et al. teaches that an active agent includes any diagnostic, prophylactic or therapeutic agent that can be used in an animal (See O’Mahony specification, col. 6, 3rd paragraph) such as imaging agents, antigens, antibodies, oligonucleotides, DNA-modifying agents, systems for therapeutic gene delivery, drugs and other agents (See O’Mahony specification, col. 6, 10th paragraph).  
	However, O’Mahony et al. does not expressly teach that the CPP is SEQ ID NO: 17. 
	Ward et al. teaches nucleic acid delivery complexes that include a double stranded RNA (dsRNA) such as a siRNA, an RNA neutralization domain (RND), a double stranded RNA binding domain (DRBD), and a protein transduction domain (PTD) (See Ward specification, paragraph [0016]-[0017], [0022], [0028], [0074]-[0075], [0077[, [0148]-[0149], [0194]) where these complexes can be provided in a pharmaceutical composition and where the pharmaceutical composition include liposome-containing formulations (See Ward specification, paragraph [0206], [0211]).  These components can be covalently or non-covalently bound together, or one or more components are covalently bound together, e.g., RND-DRBD-PTD, where this fusion protein is non-covalently bound to the biologically active molecule of the dsRNA (See Ward specification, paragraph [0016], [0022], [0024], [0030], [0035], [0074], [0077], [0194]).  In particular, Ward et al. defines “complex” as referring to a multi-component entity, where the individual components of the complex are either covalently attached, or attached or bound non-covalently (e.g., through ionic/electrostatic bonds, hydrogen bonds, Van der Waals forces, or the like) (PTD) (See Ward specification, paragraph [0076]-[0077]).  It is noted that the instantly claimed carrier molecule encompasses components that can be covalently linked together.  All that the claimed invention requires is that a biologically active molecule is non-covalently associated with the carrier molecule in a micelle or liposome.  As such, although not limited, Ward et al. teaching that the chimeric protein of RND-DRBD-PTD being covalently linked together and being non-covalently associated with the dsRNA is encompassed by the instantly claimed invention.  
	Furthermore, Ward et al. teaches that the RND or RND subunit can comprise polypeptides including protamine, HIV TAT, a functional fragment of the Antennapedia transcription protein, the VP22 protein of herpes simplex virus, the cationic N-terminal domain of prion proteins and/or Buforin II (See 

For claims 1-4, with respect to where the carrier molecule comprising a hydrophobic domain as recited in claim 1; with respect to where the carrier molecule is amphiphilic as recited in claim 2; with respect to where the carrier molecule comprises at least one fatty acid as recited in claim 3; and with respect to where the carrier molecule comprises an alkyl chain as recited in claim 4:
	O’Mahony et al. teaches that the MTLPs can be modified either during or after chemical or biotechnological synthesis by methods including palymitoylation, myristolylation, lipidation, and alkylation (See O’Mahony specification, col. 12, 2nd paragraph).  As such, such modifications would constitute a hydrophobic domain as recited in instant claim 1, would constitute a carrier molecule that is amphiphilic as recited in instant claim 2, would constitute a carrier molecule that comprises at least one fatty acid moiety as recited in instant claim 3, and would constitute a carrier molecule that comprises at least one alkyl chain as recited in instant claim 4.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	O’Mahony et al. does not expressly teach where the CPP is SEQ ID NO: 17 as recited in claim 1.  However, the teachings of Ward et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation KSR.

	Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the CPP is SEQ ID NO: 17 as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of O’Mahony et al. and utilize a (MTLP)-active agent complex in a liposome where the MTLP is non-covalently coupled to the active agent and where the MTLP is instant SEQ ID NO: 17 in lieu of one of the MTLPs taught by O’Mahony such as SEQ ID NO: 14 whereby SEQ ID NO: 17 as the MTLP facilitates the delivery and cytoplasmic transport of the active agent into a target cell.  An ordinary skilled artisan would have been motivated to follow the teachings of O’Mahony et al. as modified by Ward et al. with a reasonable expectation of success in doing so, because instant SEQ ID NO: 17 was known to function as a PTD in a nucleic acid delivery complex in order to facilitate delivery and cytoplasmic transport of a biologically active molecule such as siRNA into a target cell as taught by Ward et al., and therefore, substituting SEQ ID NO: 17 as the MTLP of O’Mahony et al. would support the delivery and cytoplasmic transport of the active agent into a target cell by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014, as applied to claim 1 above, and further in view of Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), as applied to claim 7 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of O’Mahony et al. and Ward et al.

For claim 7, with respect to where the carrier molecule comprises palmitoyl-glyp-KKRPKPG:
With respect to the KKRPKPG group, please see discussion of O’Mahony et al. and Ward et al. above.
With respect to the Glyp group, it is noted that claim 7 recites that p is an integer from 0 to 20.  As such, when p is 0 then there are no glycine residues.  
With respect to the hydrophobic domain being a palmitoyl group conjugated to the N-terminus of the CPP, O’Mahony et al. teaches that the MTLPs can be modified either during or after chemical or biotechnological synthesis by methods including palymitoylation, myristolylation, lipidation, and alkylation (See O’Mahony specification, col. 12, 2nd paragraph).
Ahmed et al. teaches a system for intracellular cargo delivery comprising a new series of molecules that overcome the drawbacks for non-covalent gene delivery, i.e., low and heterogeneous delivery as well as toxicity (See Ahmed specification, paragraph [0015]).  The system comprises compounds which are improved CPPs with fatty acid modifications which can be utilized for efficient delivery of a wide variety of oligonucleotides without the toxicity of the delivery agents (See Ahmed specification, paragraph [0015]).  Ahmed et al. further teaches that the system designed for intracellular cargo delivery comprises at least one component A chosen from aliphatic linear or branched moieties with at least 4 carbon and/or cyclic ring systems comprising 2-4 rings which may contain several hetero atoms chosen from N, S, O and P, wherein component(s) A is (are) attached to a cell penetrating peptide B and/or a non-peptide analogue thereof, and in which the delivery system is capable of delivering a cargo by covalent or non-covalent attachment (See Ahmed specification, paragraph [0048]).  More specifically, the aliphatic component A may be 4-30 carbon atoms and may be a fatty acid (See Ahmed specification, paragraph [0060]).  Ahmed et al. also teaches that the fatty acid may comprise 10-30 carbon atoms and can be chosen from stearic acid or a C18 derivate thereof or lauric-, myristic-, palmitic-, arachidic-, and behenic acid, attached to a side chain residue, C- or N-terminally on the cell penetrating peptide (See Ahmed specification, paragraph [0060]).  As such, the teachings of Ahmed et al. evidence 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	O’Mahony et al. does not expressly teach where the carrier molecule comprises palmitoyl-glyp-KKRPKPG as recited in claim 7.  However, the teachings of Ahmed et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the carrier molecule comprises palmitoyl-glyp-KKRPKPG as recited in claim 7, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of O’Mahony et al. and utilize a (MTLP)-active agent complex in a liposome where the MTLP is non-covalently coupled to the active agent, where the MTLP is instant SEQ ID NO: 17 in lieu of one of the MTLPs taught by O’Mahony such as SEQ ID NO: 14, and where the MTLP is modified at the N-terminus with a palmitoyl group thereby resulting in palmitoyl-glyp-KKRPKPG where p is 0 such that this modified SEQ ID NO: 17 facilitates the delivery and cytoplasmic transport of the active agent into a target cell.  An ordinary skilled artisan would have been motivated to follow the teachings of O’Mahony et al. as modified by Ward et al. and Ahmed et al. with a reasonable expectation of success in doing so, because instant SEQ ID NO: 17 was known to function as a PTD in a nucleic acid delivery complex in order to facilitate delivery and cytoplasmic transport of a biologically active molecule such as siRNA into a target cell as taught by Ward et al. and because systems comprising compounds which are improved CPPs with fatty acid modifications where the fatty acid modifications include palmitic acid were known to be utilized for efficient delivery of a wide variety of oligonucleotides without the toxicity of the delivery agents as taught by Ahmed et al.,, and therefore, substituting and modifying the N-terminus of SEQ ID NO: 17 with a palmitoyl group as the MTLP of O’Mahony et al. would support the delivery and KSR.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014, as applied to claim 1 above, and further in view of McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19), as applied to claim 10 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of O’Mahony et al. and Ward et al. 

` For claim 10, with respect to where the biologically active molecule is a steroid or steroidal compound as elected for Species E and as recited in instant claim 10:
O’Mahony et al. teaches that an active agent includes any diagnostic, prophylactic or therapeutic agent that can be used in an animal (See O’Mahony specification, col. 6, 3rd paragraph) such as imaging agents, antigens, antibodies, oligonucleotides, DNA-modifying agents, systems for therapeutic gene delivery, drugs and other agents (See O’Mahony specification, col. 6, 10th paragraph).  O’Mahony et al. also teaches that the drugs include chemotherapeutic and anti-neoplastic drugs (See O’Mahony specification, col. 6, last paragraph).  Thus, O’Mahony et al. teaches drugs such as chemotherapeutic and antineoplastic drugs as active agents.  As such, O’Mahony et al. teaches that the biologically active molecule can be an anti-cancer agent. 
McKay et al. teaches that corticosteroids can be used as an anti-cancer agent for the treatment of certain lymphoid neoplasms and endocrine-responsive cancers (See McKay article, pg. 1, 1st paragraph).  
For treating chronic lymphocytic leukemia, McKay et al. teaches that a combination of cyclophosphamide, doxorubicin, vincristine, and prednisolone can be used (See McKay article, pg. 2, 3rd full paragraph).  Corticosteroids are particularly useful if the neoplasm is associated with autoimmune hemolytic anemia, neutropenia, and thrombocytopenia with hemorrhagic complications (See McKay article, pg. 2, 3rd full paragraph).  
For treating Hodgkin lymphoma, McKay et al. teaches that corticosteroids alone can achieve worthwhile objective results in 66% of Hodgkin lymphoma patients resistant to alkylating agents (See McKay article, pg. 2, last paragraph).  Alternatively, McKay et al. teaches a non-glucocorticoid regimen for treating Hodgkin lymphoma patients including doxorubicin (See McKay article, pg. 3, 1st paragraph).  Thus, the teachings of McKay et al. suggest that corticosteroids can act as ant-cancer agents.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	O’Mahony et al. does not expressly teach that the biologically active molecule is a steroid or steroidal compound as recited in claim 10.  However, the teachings of McKay et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the biologically active molecule is a steroid or steroidal compound as recited in claim 10, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of O’Mahony et al. and utilize a corticosteroid as the biologically active molecule as an anti-neoplastic agent in order to utilize the resulting liposome for cancer therapy such as in the treatment of Hodgkin Lymphoma.  An ordinary skilled artisan would have been motivated to follow O’Mahonys' teachings as modified by McKay et al. and would have had a reasonable KSR.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654